Exhibit 10.16

Execution Version

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is entered into, as of the
“Effective Date” (as defined below), between Superior Industries International,
Inc. (the “Company”) and Donald J. Stebbins (“Executive” and with the Company,
collectively, the “Parties”).

W I T N E S S E T H

WHEREAS, Executive and the Company are party to that Second Amended and Restated
Employment Agreement, dated as of March 8, 2018 (the “Employment Agreement”);

WHEREAS, effective December 31, 2018 (the “Separation Date”), Executive has
elected to retire from, and terminate employment with, the Company; and

WHEREAS, the Parties wish to resolve all matters that Executive may have related
to Executive’s employment and the termination of Executive’s employment.

NOW, THEREFORE, in consideration of the premises and the releases,
representations, covenants and obligations herein contained, the Parties,
intending to be legally bound, hereby agree as follows:

1. Separation; Final Pay; COBRA.

(a) Executive’s service as the Company’s President and Chief Executive Officer
and all other officer and employment positions that Executive held at or through
the Company, and any of its parents, subsidiaries or affiliates, will cease on
December 12, 2018. Executive’s membership on the board of directors of the
Company and all other director positions that Executive holds at or through the
Company, and any of its parents, subsidiaries or affiliates, will cease upon
receipt of a resignation letter from Executive. Executive’s employment with the
Company will cease on the Separation Date. Executive agrees to promptly execute
such additional documentation as requested by the Company to effectuate the
foregoing.

(b) Regardless of whether Executive executes this Agreement, the Company shall
timely pay to Executive, minus applicable withholdings and authorized or
required deductions: (i) all earned, but unpaid, wages and accrued, but unused,
vacation time earned in accordance with applicable law and Company policy
through the Separation Date; and (ii) any unpaid expenses or other
reimbursements, due to Executive under the Company’s policies, provided that
Executive must submit for reimbursement any outstanding business-related
expenses within thirty (30) days following the Separation Date.

(c) Executive will receive under separate cover information regarding
Executive’s rights under the Consolidated Omnibus Budget Reconciliation Act and,
if applicable, any state continuation coverage laws (collectively, “COBRA”).
Executive acknowledges that Executive should review the COBRA notice and
election forms carefully to understand Executive’s rights and obligations to
make timely elections, provide timely notification and make timely premium
payments.



--------------------------------------------------------------------------------

2. Separation Payments. Provided that Executive complies with this Agreement and
Executive’s post-employment obligations set forth in Article 6 of the Employment
Agreement (as defined below), and the “ADEA Release” (as defined below) becomes
effective pursuant to its terms, the Company shall (i) pay to Executive the sum
of one million and seven hundred fifty thousand six hundred eighty-five dollars
($1,750,685), less all applicable withholdings and authorized or required
deductions, to be paid promptly following the ADEA Release Effective Date and
(ii) pay or reimburse Executive for the COBRA premiums for a period of twelve
(12) months following Executive’s Separation Date, provided that Executive
elects COBRA coverage for himself, his spouse and dependents under a Company
plan (the “Separation Payments”). The Separation Payments under this Section 2
are not earnings or wages under any Company 401(k) plan. For the avoidance of
doubt, Executive shall retain all vested Company equity awards in accordance
with the terms of the applicable grant agreement and plan document governing
such awards; provided that Executive agrees that no equity awards will vest
after December 12, 2018 and all unvested equity awards (as determined on that
date) will be forfeited upon the expiration of the revocation period applicable
to this Agreement. The Separation Payments are in lieu of any other severance
benefit or other right or remedy to which executive would otherwise be entitled
under the Company’s plans, policies, or programs in effect on the Separation
Date or thereafter.

3. Confidentiality. Subject to Section 11 below, Executive agrees that the terms
and conditions of this Agreement; the circumstances of Executive’s separation
from the Company; all nonpublic, confidential, proprietary and trade secret
information that Executive obtained or developed as a result of Executive’s
employment with the Company; and any events relating to the Company and/or the
Company’s Executives that occurred during Executive’s employment with the
Company are strictly confidential, except that Executive may disclose the terms
and conditions to Executive’s attorneys, accountants, tax consultants, state and
federal tax authorities or as may otherwise be required by law (provided such
parties are instructed to comply with this section).

4. Continuing Obligations. Executive hereby reaffirms Executive’s obligations
under the Employment Agreement and agrees to comply at all times with
Executive’s post-employment obligations set forth therein, including without
limitation, the covenants set forth in Article 6 of the Employment Agreement.
Executive acknowledges and agrees that in the event Executive breaches any
provision of this Agreement or Article 6 of the Employment Agreement, his right
to receive Separation Payments shall automatically terminate and Executive shall
repay, return and restore any and all Separation Payments received pursuant to
this Agreement.

5. Release.

(a) In consideration for the Separation Payments, Executive, upon accepting such
Separation Payment, on behalf of himself, his agents, heirs, executors,
administrators, and assigns, expressly and unconditionally releases and forever
discharges Company and its successors and assigns, and all of their respective
agents, directors, officers, owners, partners, employees, representatives,
insurers, attorneys, parent companies, subsidiaries, affiliates, and joint
venturers, and each of them, past and present (collectively, the “Released
Parties”), from any and all claims, actions, causes of action, demands, rights,
or damages of any kind or nature which he may now have, or ever have, whether
known or unknown, based upon acts or events that occurred on or before the date
on which Executive accepts the Separation Payments, including any claims, causes

 

2



--------------------------------------------------------------------------------

of action or demands of any nature arising out of or in any way relating to his
employment with, or separation from the Company on or before the date of the
execution of this Agreement (collectively, “Claims”). This release specifically
includes, but is not limited to, any Claims for fraud; breach of contract;
breach of implied covenant of good faith and fair dealing; inducement of breach;
interference with contract; wrongful or unlawful discharge or demotion;
violation of public policy; assault and battery (sexual or otherwise); invasion
of privacy; intentional or negligent infliction of emotional distress;
intentional or negligent misrepresentation; conspiracy; failure to pay wages,
benefits, vacation pay, severance pay, attorneys’ fees, or other compensation of
any sort; retaliation, discrimination or harassment on the basis of age, race,
color, sex, gender, national origin, ancestry, religion, disability, handicap,
medical condition, marital status, sexual orientation or any other protected
category; any Claim arising under any state or federal statute or common law,
including, but not limited to, Title VII of the Civil Rights Act of 1964,42
U.S.C. §§ 2000e, et seq., the Americans with Disabilities Act, 42 U.S.C. §§
12101, et seq., the Age Discrimination in Employment Act (including the Older
Workers Benefit Protection Act), 29 U.S.C. §§ 623, et seq., the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et seq., the
Family and Medical Leave Act, 29 U.S.C. §§ 2601, et seq.; the Elliot-Larsen
Civil Rights Act; the Michigan Persons with Disabilities Civil Rights Act; the
Michigan Constitution; and any other statutory or common law Claim.

(b) Executive acknowledges that the Separation Payments he is receiving in
exchange for this Agreement are more than the benefits to which he otherwise
would have been entitled, and that such benefits constitute valid and adequate
consideration for this Agreement. Executive further acknowledges that he has
read this Agreement, understands all of its terms, and has consulted with
counsel of his choosing before signing this Agreement.

(c) Notwithstanding anything in this Agreement to the contrary, Executive’s
release of Claims under the Age Discrimination in Employment Act, as amended
(the “ADEA Release”) shall only become effective upon: (i) Executive’s separate
signature set forth on the signature page of this Agreement reflecting
Executive’s assent to Executive’s release of Claims under the ADEA and (ii) the
occurrence of the ADEA Release Effective Date (as defined below).

(d) Executive represents and agrees that Executive has not, by himself or on
Executive’s behalf, instituted, prosecuted, filed, or processed any litigation,
Claims or proceedings against the Company or any Released Parties, nor has
Executive encouraged or assisted anyone to institute, prosecute, file, or
process any litigation, Claims or proceedings against the Company or any
Released Parties. Nothing in this Section 5 shall release or impair
(i) Executive’s right to enforce this Agreement; (ii) any Claim or right that
may arise after the date of this Agreement; (iii) any vested benefits under a
401(k) plan or other employee benefit plan on or prior to the Separation Date;
(iv) any Claim or right Executive may have pursuant to indemnification,
advancement, defense, or reimbursement pursuant to any applicable D&O policies,
any similar insurance policies, applicable law or otherwise; and (v) any Claim
which by law cannot be waived. Nothing in this Agreement is intended to prohibit
or restrict Executive’s right to file a charge with or participate in a charge
by the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment; provided that Executive hereby waives
the right to recover any monetary damages or other relief against any Released
Parties; provided, however, that nothing in this Agreement shall prohibit
Executive from receiving any monetary award to which

 

3



--------------------------------------------------------------------------------

Executive becomes entitled pursuant to Section 922 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act.

(e) Executive understands that Executive may later discover Claims or facts that
may be different than, or in addition to, those which Executive now knows or
believes to exist with regards to the subject matter of this Agreement, and
which, if known at the time of executing this Agreement, may have materially
affected this Agreement or Executive’s decision to enter into it. Executive
hereby waives any right or Claim that might arise as a result of such different
or additional Claims or facts.

(f) Executive represents that Executive has made no assignment or transfer of
any right or Claim covered by this Section 5 and that Executive further agrees
that Executive is not aware of any such right or Claim covered by this
Section 5.

(g) Executive acknowledges and agrees that, except as expressly set forth under
this Agreement, Executive is not entitled to receive any additional
compensation, bonus, equity compensation, payment in lieu of any paid time off,
equity awards, severance payments or other payments or benefits of any kind from
the Company or its parents, subsidiaries or its affiliates or with respect to
Executive’s employment with the Company or any of its parents, subsidiaries and
affiliates, including, without limitation, any payments of any kind under the
Employment Agreement.

6. No Cooperation with Non-Governmental Third Parties. Executive agrees that, to
the maximum extent permitted by law, Executive will not encourage or voluntarily
assist or aid in any way any non-governmental attorneys or their clients or
individuals acting on their own behalf in making or filing any lawsuits,
complaints, or other proceedings against the Company or any other Released
Parties, and represents that Executive has not previously engaged in any such
conduct.

7. Company Property. Executive acknowledges and agrees that Executive has
returned, or will return within five (5) business days after the Separation
Date, all Company property and non-public, confidential, proprietary and/or
trade secret information in Executive’s custody, possession or control, in any
form whatsoever, including without limitation, equipment, telephones, smart
phones, work-related passwords; PDAs, laptops, credit cards, keys, access cards,
identification cards, security devices, network access devices, pagers,
confidential or proprietary information, documents, manuals, reports, books,
compilations, work product, e-mail messages, recordings, tapes, removable
storage devices, hard drives, computers and computer discs, files and data,
which Executive prepared or obtained during the course of Executive’s employment
with the Company. If Executive discovers any property of the Company or
non-public, confidential, proprietary and/or trade secret information in
Executive’s possession after the Effective Date, Executive shall promptly return
such property to the Company or, at the instruction of the Company, destroy such
property or information.

8. No Admission of Liability; No Prevailing Party. The Parties agree that this
Agreement is not to be construed as an admission of any wrongdoing or liability
on the part of the Parties under any statute or otherwise, but that on the
contrary, any such wrongdoing or liability is expressly denied by the Parties.
The Parties agree that neither this Agreement nor the

 

4



--------------------------------------------------------------------------------

negotiations in pursuance thereof shall be construed or interpreted to render
the Parties a prevailing party for any reason, including but not limited to an
award of attorney’s fees, expenses or costs under any statute or otherwise.

9. Voluntary Execution. Executive acknowledges, certifies and agrees that:
(a) Executive has carefully read this Agreement and fully understands all of its
terms; (b) Executive had a reasonable amount of time to consider Executive’s
decision to execute this Agreement; (c) in executing this Agreement Executive
does not rely and has not relied upon any representation or statement made by
any of the Company’s agents, representatives, or attorneys with regard to the
subject matter, basis, or effect of the Agreement; and (d) that Executive enters
into this Agreement voluntarily, of Executive’s own free will, without any
duress and with knowledge of its meaning and effect in exchange for good and
valuable consideration to which Executive would not be entitled in the absence
of executing this Agreement and not revoking the ADEA Release. Executive
acknowledges that the Company has advised Executive to consult with an attorney
prior to executing this Agreement and that Executive has consulted with
Executive’s Counsel.

10. Review Period. Executive has been given twenty-one (21) days from the date
of Executive’s receipt of this Agreement, which was December 13, 2018, to
consider the terms of this Agreement, although Executive may sign it at any time
sooner. The Parties agree that any revisions or modifications to this Agreement,
whether material or immaterial, will not and did not restart this time period.
The first date upon which Executive and the Company have signed this Agreement,
and the Company has received Executive’s signature, shall be the “Effective
Date”. Executive has seven (7) calendar days after the date on which Executive
initially executes this Agreement for purposes of the ADEA Release to revoke
Executive’s consent to the ADEA Release. Such revocation must be in writing and
must be emailed to Joanne Finnorn at jfinnorn@supind.com. Notice of such
revocation must be received within the seven (7) calendar days referenced above.
If Executive does not sign this Agreement for purposes of the ADEA Release or if
Executive revokes Executive’s execution of this Agreement for purposes of the
ADEA Release, the ADEA Release shall be null and void and the “ADEA Release
Effective Date” (as defined below) shall not occur. Provided that Executive does
not revoke Executive’s execution of this Agreement for purposes of the ADEA
Release within such seven (7) day revocation period, this ADEA Release will
become effective on the eighth (8th) calendar day after the date on which
Executive signs this Agreement for purposes of the ADEA Release (the “ADEA
Release Effective Date”).

11. Permitted Disclosures. Nothing in this Agreement or any other agreement
between the Parties or any other policies of the Company or its affiliates shall
prohibit or restrict Executive or Executive’s attorneys from: (a) making any
disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to this Agreement, or as required by law
or legal process, including with respect to possible violations of law;
(b) participating, cooperating, or testifying in any action, investigation, or
proceeding with, or providing information to, any governmental agency or
legislative body, any self-regulatory organization, and/or pursuant to the
Sarbanes-Oxley Act; or (c) accepting any U.S. Securities and Exchange Commission
awards. In addition, nothing in this Agreement or any other agreement between
the Parties or any other policies of the Company or its affiliates prohibits or
restricts Executive from initiating communications with, or responding to any
inquiry from, any regulatory or supervisory authority regarding any good faith
concerns about possible violations of law or

 

5



--------------------------------------------------------------------------------

regulation. Pursuant to 18 U.S.C. § 1833(b), Executive will not be held
criminally or civilly liable under any Federal or state trade secret law for the
disclosure of a trade secret of the Company or its affiliates that (i) is made
(x) in confidence to a Federal, state, or local government official, either
directly or indirectly, or to Executive’s attorney and (y) solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. If Executive files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, Executive may disclose the trade
secret to Executive’s attorney and use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.
Nothing in this Agreement or any other agreement between the Parties or any
other policies of the Company or its affiliates is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such section.

12. Construction. The rule that a contract is to be construed against the party
drafting the contract is hereby waived, and shall have no applicability in
construing this Agreement or the terms hereof.

13. Assistance of Counsel. Executive expressly acknowledges that he was advised
he has the right to be represented by counsel of his own choosing in connection
with the negotiation and drafting of the terms of this Agreement, that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement, and that he has read and understands
this Agreement, is fully aware of its legal effect, and has entered into it
freely based on his own judgment and not on any representations or promises
other than those contained in this Agreement.

14. Successors and Assigns; Third-Party Beneficiaries. The Parties agree that
this Agreement shall inure to the benefit of the personal representatives,
heirs, executors, and administrators of Executive. This Agreement may not be
assigned by Executive. The Company may freely assign all rights and obligations
of this Agreement to any affiliate or successor (including to a purchaser of
assets). The Released Parties are expressly intended to be third-party
beneficiaries of this Agreement and it may be enforced by each of them.

15. No Oral Modifications. This Agreement shall not be modified except in
writing signed by Executive and an authorized representative of the Company.

16. Severability. If any terms of the above provisions of this Agreement are
found null, void or inoperative, for any reason, the remaining provisions will
remain in full force and effect. The language of all parts of this Agreement
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against either of the Parties.

17. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument. An originally executed version of this Agreement that is
scanned as an image file (e.g., Adobe PDF, TIF, etc.) and then delivered by one
party to the other party via electronic mail as evidence of signature, shall,
for all purposes hereof, be deemed an original signature. In addition, an
originally executed version of this Agreement that is delivered via facsimile by
one party to the other party as evidence of signature shall, for all purposes
hereof, be deemed an original.

 

6



--------------------------------------------------------------------------------

18. Governing Law; Jurisdiction; Waiver of Jury Trial. The Parties agree that
this Agreement and the rights and obligations hereunder shall be governed by,
and construed in accordance with, the laws of the State of Michigan regardless
of any principles of conflicts of laws or choice of laws of any jurisdiction.
The Parties agree that any action between Executive and the Company shall be
resolved exclusively in a federal or state court in the State of Michigan, and
the Company and Executive hereby consent to such jurisdiction and waive any
objection to the jurisdiction of any such court. As a specifically bargained for
inducement for each of the Parties to enter into this Agreement, Executive and
the Company (after having the opportunity to consult with counsel) hereby waive
trial by jury as to any and all litigation arising out of and/or relating to
this Agreement.

19. Entire Agreement. This Agreement, the Employment Agreement, and the ADEA
Release constitute the complete and entire agreements and understandings of the
Parties, and supersede in their entirety any and all prior understandings,
negotiations, commitments, obligations and/or agreements, whether written or
oral, between the Parties. The Parties represent that, in executing this
Agreement, each Party has not relied upon any representation or statement made
by the other Party, other than those set forth in this Agreement, with regard to
the subject matter, basis or effect of this Agreement.

20. Subsequent Release. The Company’s obligations under Section 2 of this
Agreement are strictly contingent upon Executive’s execution and non-revocation
of a re-affirmation of the general waiver and release of all Claims against the
Released Parties and the other covenants set forth in Section 5 of this
Agreement (the “Subsequent Release”) within twenty-one (21) days following the
Separation Date. The date of Executive’s execution of the Subsequent Release is
referred to herein as the “Re-Execution Date.” By executing the Subsequent
Release, Executive advances to the Re-Execution Date Executive’s general waiver
and release of all Claims against the Released Parties and the other covenants
set forth in Section 5 of this Agreement. Executive has seven (7) calendar days
from the Re-Execution Date to revoke his re-execution of the Agreement. Such
revocation must be in writing and must be e-mailed to Joanne Finnorn at
jfinnorn@supind.com. Notice of such revocation must be received within the seven
(7) calendar days referenced above. In the event of such revocation by
Executive, the date of the releases and covenants set forth in Section 5 of this
Agreement shall not be advanced, but shall remain effective up to and including
the date upon which Executive originally signs this Agreement. If the Subsequent
Release does not become effective within thirty (30) days of the Separation
Date, the Company shall not be required to provide any of the payments or
benefits set forth in Section 2 of this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
below-indicated date(s).

 

Donald J. Stebbins     /s/ Donald J. Stebbins     December 20, 2018 Donald J.
Stebbins     Date Superior Industries International, Inc.     /s/ Timothy C.
McQuay     December 20, 2018 (Signature)     Date Name:   Timothy C. McQuay    
Title:   Executive Chairman    

AGREED AND ACKNOWLEDGED

WITH RESPECT TO ADEA RELEASE

    Donald J. Stebbins     /s/ Donald J. Stebbins     December 20, 2018 Donald
J. Stebbins     Date

 

8